EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Stuart M. Aller on June 16, 2022.

The application has been amended as follows: 
	2.1.  In claim 49, line 12 (second from last line), “c.”  before “wherein a ratio” has been deleted.
	2.2. Claim 52 has been amended as follows:
             --52. (Currently Amended) The waste treatment packaged formulation of claim 49,  
                       wherein the waste treatment package comprises [a polytube material selected
                       from a list of] polyvinyl alcohol, [polyethylene plastic,] polyvinyl acetate, cellulose
                       ethers, gum acacia, starch, dextrin, [and] or bioplastics.--
	2.3. Claims 59-64 have been rejoined.
             2.4. In claim 59:
                     a) line 3-6, the phrase “package containing a waste treatment formulation, where the waste treatment . . . is granular and a sodium percarbonate” has been replaced with 
--packaged formulation according to claim 49--
	      
  	        
                         b) line 7, the phrase “package and waste treatment” has been replaced with
 --packaged--
	            c) line 11, --packaged-- has been added after “treatment”
                          d) lines 11-12, the phrase “and the waste treatment package” has been deleted
                          e) lines 12-14, the phrase “create a foam; and . .  . trap the waste material within the foam” has been replaced with --form a stable solid treated waste product--
(support is found in paragraphs [0006] and [0033] of the specification.
	2.5. Claim 65 has been cancelled.
             2.6. Claim 77 has been amended as follows:
                 --77. (Currently Amended) The waste treatment packaged formulation of claim 57, 
                           wherein the foamable surfactant [comprises] is between [40%] 45% to 97.75%
                           [of a first] by volume of the waste treatment formulation.--
 (support is found in paragraph [0030] of the specification).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The objections to the disclosure and claims 49 and 51 for minor informalities are withdrawn in view of Applicant’s amendment. The rejection of claim 52 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the present amendment. 
	The anticipation and obviousness rejections based separately upon Labeque and Zahn, the closest prior art of record,  are withdrawn in view of Applicant’s amendment and arguments therein, in particular, none of these references teaches, discloses or suggests the compositions or formulations to be reactive in the presence of a liquid solvent to form a stable solid after reacting with a waste material within a non-contact agitating toilet, and the ratio of the foamable surfactant to the sodium percarbonate as required in claim 49. Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art.
	The declaration under 37 CFR 1.132 filed on June 7, 2022 has been reviewed and while Table 1 showed the amount of the surfactant that will aid in the formation of a stable solid, and Table 2A showed the negative effect of the TAED in the formation of a stable solid, with respect to the Zhan reference, the showing is considered helpful but is not the basis for the allowance of the present claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                      /LORNA M DOUYON/                                                                                    Primary Examiner, Art Unit 1761